Citation Nr: 1222795	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  02-10 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for epididymitis of the left testicle, from the initial grant of service connection.  



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from December 1969 to December 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal, from a January 2002 decision by the RO which granted service connection for epididymitis of the left testicle, subsequently rated 10 percent disabling from September 14, 2001, the date of claim.  38 C.F.R. § 3.400(b)(2).  

In February 2008, the Board denied the issue currently on appeal, and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an January 2011 Memorandum Decision, the Court vacated the February 2010 Board decision with respect to the claim for increase, and remanded the appeal to the Board for further action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

In its decision, the Court, cited the briefing of the parties that extra-schedular consideration would be appropriate in this case.  Prior to addressing that, however, clarification should be sought to specifically identify all the symptoms medically attributable to the service connected disability at issue, (as opposed to any other cause), particularly complaints of urinary frequency.  

Accordingly, the case is REMANDED for the following action:  

1.  The AMC should take appropriate steps to obtain the names and addresses of all medical care providers who treated the Veteran for his epididymitis since January 2007.  After securing the necessary releases, the AMC should attempt to obtain copies of all medical records from the identified treatment sources not already of record, and associate them with the claims folder.  If records cannot be obtained, this should be noted in the claims folder, and the Veteran should be notified and so advised.  

2.  The Veteran should be afforded a VA genitourinary examination to determine the extent and severity of his epididymitis of the left testicle.  The claims folder should be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination.  

The examiner should provide detailed information regarding all residuals associated with the Veteran's left epididymitis, including whether there is any renal and/or voiding dysfunction.  Findings should also be provided as to urine leakage, urinary frequency, and obstructed voiding, if any.  If use of an appliance or absorbent material is necessary, the examiner should so indicate and include the frequency with which the appliance must be changed and when the need for such appliance was first demonstrated.  If there is any renal or voiding dysfunction/ urine leakage, frequency and/or obstructed voiding present that is due to an impairment unrelated to the Veteran's service connected epididymitis, that should be indicated.  

The clinical findings and reasons upon which any opinion is based should be clearly set forth, and any opinion should be supported by reference to specific medical records on file.  

3.  After the requested development has been completed, the AMC should readjudicate the claim.  In doing so, consideration should also be given to referring the Veteran's claim to the Chief Benefits Director or the Director, Compensation and Pension Service for their consideration of an extra-schedular evaluation under the provisions of 38 C.F.R. § 3.321 (2011).  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

